Title: From Thomas Jefferson to Robert Patterson, 17 October 1806
From: Jefferson, Thomas
To: Patterson, Robert


                        
                            Dear Sir
                            
                            Washington Oct. 17. 06. 
                        
                        Your favor of the 14th. was recieved last night. as to the salaries at the mint which are to be fixed by
                            yourself with the approbation of the President, you are so much the best acquainted with what is proper, and my confidence
                            in you so entire, that I shall approve whatever you advise, and I consequently approve of the addition of 200. D. to the
                            salary of mr Eckfeldt as you propose. I am glad to learn the mint has been so much employed in making small silver coins.
                            I think the coinage of Dollars merely lost labour, because they are immediately exported. dimes & half-dimes are what
                            will contribute most to the convenience of our States, & they will stay with us. depreciation has almost rendered
                            coppers nullities.
                        In the years 1798. & 99. I took many observations & with great care for ascertaining the latitude of
                            Monticello. but having no Nautical almanacs for those years, I never could make the calculations. could I borrow them of
                            any body within your acquaintance? I have never been able to get a Nautical almanac for the present year. if any
                            bookseller of Philadelphia has one, as also for the next or any subsequent year, you would oblige me by desiring him to
                            send them to me by post, noting the price, which I will immediately remit him. Accept my friendly salutations &
                            assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    